NONPRECEDENTIAL DISPOSITION
                                   To be cited only in accordance with
                                            Fed. R. App. P. 32.1



                United States Court of Appeals
                                         For the Seventh Circuit
                                         Chicago, Illinois 60604

                                         Submitted April 16, 2008*
                                            Decided May 13, 2008

                                                  Before

                                  FRANK H. EASTERBROOK, Chief Judge

                                    DIANE P. WOOD, Circuit Judge

                                    ANN CLAIRE WILLIAMS, Circuit Judge

No. 07‐3182

TYRONE V. WORLDS,                                          Appeal from the United States District
           Plaintiff‐Appellant,                            Court for the Northern District of
                                                           Indiana, South Bend Division.
         v.
                                                           No. 3:06cv174 RM
NANCY SPIEGLA, et al.,
    Defendants‐Appellees.                                  Robert L. Miller Jr.,
                                                           Chief Judge.

                                                O R D E R

      Tyrone Worlds, a former inmate of the Indiana State Department of Corrections,
brought this suit under 42 U.S.C. § 1983, alleging that prison officials violated his right to
due process when, because of an error, the prison extended his incarceration by four and a



         *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 07‐3182                                                                                Page 2

half months.  The district court granted the defendants’ motions for summary judgment
because Worlds did not show that the defendants acted with the requisite intent.  We affirm.

        In 2001, guards at Indiana’s Westville Correctional Center discovered a pair of
officer’s gloves in Worlds’ cell and charged him with violating prison rules.  He pleaded
guilty to “unauthorized relocation,” a Class C violation,  before a three‐person Conduct
Adjustment Board (CAB).  David Leonard was chairman of the CAB and Nancy Spiegla
was a member of the panel.  Leonard, when filling out his report, incorrectly wrote the
numerical code for “unauthorized possession,” a more serious Class B violation, although in
the box labeled “offense” Leonard wrote “unauthorized relocation.”  Spiegla, who signed
the report as a member of the CAB,  failed to notice the discrepancy between the offense
code and the listed offense.  The wrong offense code was entered into a computer database
and the error ultimately resulted in Worlds losing credit for good behavior.  Worlds
complained to prison authorities, but his complaints fell on deaf ears.  Finally, in December
2004, a federal district court issued a writ of habeas corpus under 28 U.S.C. § 2254 and
overturned the CAB’s finding for unauthorized possession, the Class B violation.  Worlds v.
Buss, No. 3:02CV498‐AS, (N.D. Ind. Dec. 3, 2004).  Worlds’s victory, however, was hollow,
because he had already been freed from prison on parole and, according to him, spent four
more months in prison than he otherwise would have.  It is unclear whether the parole
board shortened his period of parole as a result of the decision.  See White v. Ind. Parole Bd.,
266 F.3d 759, 763 (7th Cir. 2001).

       Worlds sued Spiegla, Leonard, and J. David Donahue, the Commissioner of the
Indiana Department of Corrections, under § 1983, alleging that they violated his right to due
process.  Worlds did not make any specific allegations regarding Donahue, but he alleged
that Spiegla and Leonard were responsible for his prolonged incarceration. The district
court granted the defendants’ motions for summary judgment, and Worlds now appeals. 
We review a district court’s grant of summary judgment de novo.  Levy v. Minn. Life Ins. Co.,
517 F.3d 519, 520 (7th Cir. 2008).

        To obtain relief under § 1983, Worlds must show that the defendants deprived him
of his constitutional rights.  Kramer, 384 F.3d at 861;  Bublitz v. Cottey, 327 F.3d 485, 488 (7th
Cir. 2003).  Worlds suggests that his victory on his petition for writ of habeas corpus entitles
him to relief on his claim against the defendants in this case.  It is true that the unlawful
deprivation of Worlds’s good‐time credits violated his constitutional rights:  The district
court issued a writ of habeas corpus to Worlds, and § 2254 allows relief only when a
prisoner “is in custody in violation of the Constitution or laws or treaties of the United
States.” 28 U.S.C. § 2254(a).  But that does not translate into personal liability of the current
defendants, who were not parties to the collateral proceedings under § 2254; they have have
not had the opportunity to litigate the claims presented here.  See Garza v. Henderson, 779
No. 07‐3182                                                                               Page 3

F.2d. 390, 393‐394 (7th Cir. 1985) (although district court had previously issued petitioner a
writ of habeas corpus because inmate’s constitutional rights had been violated when he did
not receive notice of a disciplinary hearing, defendants sued in their private capacity could
not be estopped from challenging the lack of notice.)  See also H‐D Mich., Inc. v. Top Quality
Serv., Inc, 496 F.3d 755, 760 (7th Cir. 2007) (requiring identity of parties for a decision to
have collateral estoppel effect).  Therefore, Worlds cannot rely on the habeas corpus
judgment to show that the current defendants are liable under section 1983.

         To sustain a claim under § 1983, Worlds must show that an official recklessly
deprived, made a deliberate decision to deprive, or acted with gross negligence in depriving 
him of life, liberty, or property.  Brokaw v. Mercer County, 235 F.3d 1000, 1012 (7th Cir. 2000); 
Jordan v. Fox, Rothschild, O’Brien & Frankel, 20 F.3d 1250, 1277 (3d Cir. 1994).  Negligent
conduct on the part of a state official is insufficient to make out a constitutional violation. 
Daniels v. Williams, 474 U.S. 327, 331, 333‐34 (1986); Davidson v. Cannon, 474 U.S. 344, 347‐48
(1986);  Russ v. Watts, 414 F.3d 783, 788‐89 (7th Cir. 2005). 

        Here, Leonard provided an affidavit with his motion for summary judgment stating
that the mis‐coding of Worlds’s offense was a simple mistake.  Spiegla averred that she
relied on Leonard to fill out the form correctly, signed it without reading it, and did not
notice the discrepancy between the offense code and the stated offense.  Worlds did not
even allege that Leonard and Spiegla possessed the required intent to deprive him of his
liberty, let alone submit evidence to show they acted recklessly or deliberately.  As to
Donahue, Worlds does not allege that he contributed to or knew about the mistake, and a
supervisor is not vicariously liable for a subordinate’s conduct that violates a plaintiff’s
constitutional rights absent the supervisor’s knowledge and approval of the conduct. 
Chavez v. Ill. State Police, 251 F.3d 612, 651 (7th Cir. 2001).  Accordingly, the district court
properly granted summary judgment in favor of the defendants.

                                                                                    AFFIRMED.